—In an action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Kings County (Adler, J.), dated May 31, 1984, which granted the motion of the defendant City of New York for a change of venue from Kings County to Richmond County.
*597Order affirmed, with costs.
Although the city’s motion was made approximately one year after commencement of this suit, Special Term did not abuse its discretion in granting a change of venue from Kings to Richmond County where the cause of action arose and the Trial Calendar is less congested (see, CPLR 504 [3]). Mollen, P. J., Gibbons, Brown, Niehoff and Eiber, JJ., concur.